Title: From Benjamin Franklin to the Marquis de Ségur, 8 December 1781
From: Franklin, Benjamin
To: Ségur, Philippe-Henri, marquis de


Sir,
Passy, Dec. 8. 1781
The Chevalier Du Buysson, who has served with Distinction in the American War, & whose Conduct has been much approv’d by Congress, has requested me to present the enclos’d Memorial to your Excellency. If his Request is not irregular, and what he desires inconvenient, I hope it may be favourably considered. With great Respect, I am, Sir, Your Excellency’s
Mons. le Marquis de Segur
